DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 15 March 2022 has been entered. 
Claim Status:
1c.	Claims 5-23 are pending and under consideration.  
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	All of the objections and rejections of cancelled claims 1-4 are moot. 
2b.   The disclosure is objected to because of the following informalities:  
 2c.	The amendment has overcome the objection to the disclosure, because the embedded hyperlinks and/or other form of browser executable code, on page 8, line 17; page 14, line 20; page 16, line 25; page 17, line 11, have been deleted. 
2d.	The amendment has overcome the rejection of claim 10 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Gregory P. Einhorn, (Applicants' Representative) on 03 May 2022.
The application has been amended as follows: 
In The Claims:

3a.	Claim 5 (Once amended), line 2, after “human IL-5,” delete the phrase “characterized in that, the monoclonal antibody that specifically binds to human IL-5” and insert –wherein said monoclonal antibody-- 
3b.  	Claim 5 (Once amended), line 5, after “the H-CDR1 having”, delete the word “an” and insert –the—
3c.	Claim 5 (Once amended), line 6, after “the H-CDR2 having”, delete the word “an” and insert –the—
3d.	Claim 5 (Once amended), line 7, after “the H-CDR3 having”, delete the word “an” and insert –the—
3e.	Claim 5 (Once amended), line 10, after “the L-CDR1 having”, delete the word “an” and insert –the—
3f.	Claim 5 (Once amended), line 11, after “the L-CDR2 having”, delete the word “an” and insert –the—
3g.	Claim 5 (Once amended), line 12, after “the L-CDR3 having”, delete the word “an” and insert –the—
3h.	Claim 6 (Once amended), line 2, after “claim 5,” delete the phrase “characterized in that, the monoclonal antibody that binds to human IL-5” and insert --wherein said monoclonal antibody—
3i.	Claim 7 (Once amended), line 2 after “claim 5,” delete “characterized in that,” insert ---wherein---
3j.	Claim 7 (Once amended), line 3 after “region having”, delete “an” and insert –the—
3k.	Claim 7 (Once amended), line 5 after “region having”, delete “an” and insert –the—
3l.	Claim 7 (Once amended), line 7 after “region having”, delete “an” and insert –the—
3m.	Claim 7 (Once amended), line 8 after “region having”, delete “an” and insert –the—
3n.	Claim 8 (Once amended).  The monoclonal antibody of claim 7, wherein the heavy chain of the monoclonal antibody has the amino acid sequence as shown in SEQ ID NO: 16, and the light chain has the amino acid sequence as shown in SEQ ID NO: 17.
3o.	Claim 9 (Once amended).  An isolated nucleotide molecule, wherein the nucleotide molecule encodes the monoclonal antibody of claim 5.
3p. 	Claim 11 (Once amended).  An expression vectorthat comprises the nucleotide molecule of claim 9. 
3q.	Claim 12 (Once amended).  A host cellthat comprises the expression vector of claim 11. 
3r.	Claim 14 (Once amended).  A pharmaceutical compositionthat comprises the monoclonal antibody that binds to human IL-5 of claim 5 and a pharmaceutically acceptable carrier.
Conclusion:
4.	Claims 5-23 are allowable.  

 Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        30 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647